IN THE
                            TENTH COURT OF APPEALS



                                    No. 10-10-00137-CV

             IN RE WILLIAM R. VANCE, JR., INDIVIDUALLY
              AND AS INDEPENDENT EXECUTOR OF THE
              ESTATE OF FLORENE K GRACE, DECEASED


                                    Original Proceeding



                             MEMORANDUM OPINION


      William R. Vance, Jr., Individually and as Independent Executor of the Estate of

Florene K. Grace, seeks a writ of mandamus directing Respondent, the Honorable

Travis B. Bryan III, judge of the 272nd Judicial District Court of Brazos County, to

vacate an order compelling him to answer interrogatory requests.1 We deny the relief

requested.

                              MANDAMUS REQUIREMENTS

      Generally, mandamus relief is available only to correct a clear abuse of discretion

when there is no adequate remedy by appeal. See In re Bexar County Criminal Dist.

1     The trial court issued a letter order on February 12, 2010 and signed a formal order on March 31.
Attorney’s Office, 224 S.W.3d 182, 185 (Tex. 2007) (orig. proceeding); see also In re Tex.

Dep't of Family & Protective Servs., 210 S.W.3d 609, 612 (Tex. 2006) (orig. proceeding). A

discovery order that “exceeds that permitted by the rules of procedure,” constitutes an

abuse of discretion for which there is no adequate remedy at law. In re CSX Corp., 124
S.W.3d 149, 152 (Tex. 2003) (orig. proceeding); see Texaco, Inc. v. Sanderson, 898 S.W.2d
813, 815 (Tex. 1995) (per curiam).

                                    FACTUAL BACKGROUND

        Carolyn Vance, William’s mother, sued William individually, as independent

executor of the Estate, and as officer and director of Tricom Broadcasting, Inc., for

breach of fiduciary duty and fraud.2 According to Carolyn’s petition, she and William

own stock in Tricom. Tricom owns stock in Radio Licensing, Inc. (“RLI”), which has a

Federal Communications Commission license, and controls the actions of RLI. RLI

entered a program provision agreement with Primecor Communications, Inc., which

William owns. RLI also entered a facilities modification agreement with Houston Texas

Radio, L.L.C. (“HTR”).           Carolyn alleges that William failed to disclose the HTR

agreement, misrepresented the payment amount of the HTR agreement, and misused

the money from the HTR agreement. William also issued seventy shares of Tricom

stock to Phillip Stephenson.3 Carolyn seeks a declaratory judgment to determine the

ownership of Tricom stock.


2       A probate proceeding is pending in the County Court at Law No. 1 in Brazos County, which
includes Carolyn’s claim for declaratory relief regarding the ownership of Tricom. See In re Vance, No. 10-
09-00177-CV, 2009 Tex. App. LEXIS 9154, at *2 (Tex. App.—Waco Nov. 29, 2009, orig. proceeding).
3
        Although Stephenson is a party to the lawsuit, he is not a party to this original proceeding.


In re Vance                                                                                             Page 2
       Carolyn served William with a request for interrogatories, seeking information

regarding: (1) the total amount of money received by RLI for the agreement with HTR;

(2) whether the funds paid by HTR were deposited into “an account or accounts of

Primecor…;” (3) “the name of the creditor, the amount paid to that creditor, and the

date of such payment” if any of the HTR funds were used to pay creditors of RLI,

William, or Carolyn; and (4) “the name of the recipient, the amount of funds paid to

that person/entity, and the date or dates of such payments” if any of the HTR funds

were used to pay “any other recipient.” William objected on grounds that RLI and

Primecor are not parties to the suit. Respondent granted Carolyn’s motion to compel.

                                       ANALYSIS

        William contends that Respondent abused his discretion by granting the motion

to compel because (1) he was not sued in his capacity as officer/director of RLI or

Primecor; (2) RLI and Primecor are not parties to the suit; and (3) the proper method for

seeking discovery from RLI or Primecor is through an oral deposition, deposition on

written questions, or a request for production; yet, Carolyn has already taken

depositions of RLI and Primecor in a different proceeding. Carolyn contends that Rule

of Civil Procedure 192.3(a) authorizes the interrogatory requests.

       Only a party may be served with a request for interrogatories. See TEX. R. CIV. P.

197.1; see also TEX. R. CIV. P. 205.1. That party may be asked about “any matter that is not

privileged and is relevant to the subject matter of the pending action, whether it relates

to the claim or defense of the party seeking discovery or the claim or defense of any




In re Vance                                                                           Page 3
other party.” TEX. R. CIV. P. 192.3(a) (emphasis added). Answers to interrogatories may

be used only against the responding party. TEX. R. CIV. P. 197.3.

       Citing In re Kuntz, 124 S.W.3d 179 (Tex. 2003) and American Maplan Corporation v.

Heilmayr, 203 F.R.D. 499 (D. Kan. 2001), William contends that “it is improper to order

an officer or employee sued in one capacity to answer interrogatories regarding the

business and financial information of a nonparty corporation he serves in another

capacity.” In Kuntz, the Supreme Court held that an employee sued in his individual

capacity did not have “possession, custody, or control” of documents within his

corporate employer’s possession; thus, he could not be compelled to produce those

documents in response to discovery. Kuntz, 124 S.W.3d at 183-84. In Maplan, Heilmayr,

president of Vinyl Extrusion Technologies, Inc. (“VET”) and former president of

Maplan, was sued in his individual capacity and could not be compelled to produce

documents belonging to VET because VET was a separate legal entity and not a party to

the suit. See Maplan, 203 F.R.D. at 501-02.

       In re Rogers, 200 S.W.3d 318 (Tex. App.—Dallas 2006, orig. proceeding) addresses

a situation similar to that in this case. Kerr sued Rogers, in part, for breach of fiduciary

duty related to “imprudent management, self-dealing, failure to diversify the assets of

the trusts, failure to make sufficient and reasonable distributions from the trusts, and

failure to disclose certain information.” Rogers, 200 S.W.3d at 320. Rogers was a trustee

of certain trusts established by Kerr’s grandmother, Mary Kay Ash. See id. Kerr was a

trust beneficiary. Id. The majority of trust assets consisted of stock in Mary Kay

Holding Company. Id.


In re Vance                                                                           Page 4
       The trial court ordered Rogers to respond to Kerr’s interrogatory and production

requests, which included a request for “documents belonging to, and information

about, Mary Kay Holding Company and Mary Kay Inc.” Id. Rogers argued that the

“documents belonged to Mary Kay and he did not have possession, custody, and

control over them.” Id. at 321. Mary Kay was not a party.4 Id.

       Because the “bulk of the assets of Kerr’s trusts is stock in Mary Kay,” the Dallas

Court concluded that “information concerning Mary Kay’s financial status and

prospects is certainly relevant to Kerr’s holdings” and “to Kerr’s allegations that Rogers

has imprudently managed the trusts, failed to diversify assets of the trusts, and self-

dealt in Mary Kay to the detriment of the trusts.” Id. at 322. The Court stated:

       Of course materials may be discoverable but not be in the possession,
       custody and control of the relevant person. That is a separate issue and, as
       to Mary Kay documents, it is addressed below. As to documents and
       information within the possession, custody, or control of Rogers, he must
       respond to these requests.

Id. (emphasis added).

       Moreover, Rule 197 contemplates a situation where interrogatory responses are

based on information obtained from a different source, other than personal knowledge.

A responding party must sign interrogatory responses under oath except “when

answers are based on information obtained from other persons, the party may so state.”

TEX. R. CIV. P. 197.2(d)(1); see In re SWEPI L.P., 103 S.W.3d 578, 590 (Tex. App.—San

Antonio 2003, orig. proceeding) (“The discovery rules specifically allow a party to state



4      Mary Kay filed a motion for protection based on the discovery requests. See In re Rogers, 200
S.W.3d 318, 321 (Tex. App.—Dallas 2006, no pet.). Here, no motions have been filed by RLI or Primecor.


In re Vance                                                                                    Page 5
when facts in his or her answer are derived from some other source, such as an expert

or another witness.”).

       Carolyn is not seeking documents belonging to either RLI or Primecor. She

alleges that William breached his fiduciary duty to her as a shareholder of Tricom by

failing to disclose information, making misrepresentations, and misusing money. In the

event William owed a fiduciary duty to Carolyn, the information sought is relevant to

whether he breached that duty and to any defense he may raise to show that he did not

breach a duty. See Rogers, 200 S.W.3d at 322. He may answer the requests based on

information obtained from a third party. See TEX. R. CIV. P. 197.1(d)(1); see also SWEPI,
103 S.W.3d at 590. Whether the information is within William’s possession, custody, or

control is a different issue and was not a basis for Respondent’s order. See Rogers, 200
S.W.3d at 322, 324-25.

       Accordingly, we conclude that Respondent did not abuse his discretion by

granting Carolyn’s motion to compel. Because William has not established his right to

mandamus relief, we deny his petition for writ of mandamus.




                                                      FELIPE REYNA
                                                      Justice




In re Vance                                                                        Page 6
Before Justice Reyna,
       Justice Davis, and
       Judge Hyde5
Writ denied
Opinion delivered and filed July 21, 2010
[OT06]




5
         The Honorable John G. Hyde, Judge of the 238th District Court, sitting by assignment of the Chief
Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the Government Code. See TEX.
GOV’T CODE ANN. § 74.003(h) (Vernon 2005).



In re Vance                                                                                        Page 7